Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
	This is in response to the amendments filed on August 15, 2022, in which claims 1-12, 15, 16, and 18-31 are pending, of which claims 1, 2, and 11 were amended, and claims 22-31 were added.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
Applicants Argument: In line with the interview discussions, Applicant has amended independent claims 1 and 11, as supported by the originally filed application (for example, page 8, third paragraph, and Figure 3), and Applicant has added new independent claim 22 (a presentation of claim 1 in a different patent claim format) and new dependent claims 23-31 (similar to dependent claims 2- 10).  No new matter has been added. As discussed in the interview, Applicant submits that the claim amendments render moot the Section 112 rejections and the Sections 102 and 103 rejections.
Examiners Response: Examiner respectfully disagrees and shows how amended limitations and new claims are disclosed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, 15, 16, and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed limitation “heating element that exclusively heats the lower shell part and/or the upper shell part in a region deviating from the sole area” in lines: 9-10 is indefinite because it is unclear if the sole area is also heated up, due to heat transfer. Examiner assumes it is.
Regarding claim 1, the claimed limitation “reglueable pressure-sensitive adhesive” in lines: 16-17 is indefinite because it is unclear what metes and bounds are there for “reglueable”. Does the limitation mean a layer that is capable of having glue applied to it, or is a “reglueable pressure-sensitive adhesive” adhesive an adhesive caused by heat and pressure? Examiner assumes the limitation is an adhesive caused by heat and pressure.
Regarding claim 11, the claimed limitation “in a region of one of the shell parts deviating from the sole area, the heating element is attached by means of an adhesion connection […] before the shell part is exclusively heated, by means of the heating element” in lines: 10-12 is indefinite because it is unclear if the sole area is also heated up, due to heat transfer. Examiner assumes it is.
Regarding claim 11, the claimed limitation “reglueable pressure-sensitive adhesive” in line: 12 is indefinite because it is unclear what metes and bounds are there for “reglueable”. Does the limitation mean a layer that is capable of having glue applied to it, or is a “reglueable pressure-sensitive adhesive” adhesive an adhesive caused by heat and pressure? Examiner assumes the limitation is an adhesive caused by heat and pressure.
Regarding claim 22, the claimed limitation “heating element that is designed to exclusively heat the lower shell part and/or the upper shell part in a region, deviating from the sole area, above the softening temperature of the plastic material” in lines: 10-12 is indefinite because it is unclear if the sole area is also heated up, due to heat transfer. Examiner assumes it is.
Regarding claim 22, the claimed limitation “reglueable pressure-sensitive adhesive” in lines: 16-17 is indefinite because it is unclear what metes and bounds are there for “reglueable”. Does the limitation mean a layer that is capable of having glue applied to it, or is a “reglueable pressure-sensitive adhesive” adhesive an adhesive caused by heat and pressure? Examiner assumes the limitation is an adhesive caused by heat and pressure.

Claims 2-10, 12, 15, 16, 18-21, and 23-31 are rejected because they depend directly or indirectly on rejected claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. “Johnson” (US Patent 9,585,438) as best understood.
Regarding claim 1, Johnson discloses a device (100) for producing a shell of a ski boot that in some areas is adapted to a foot, or a leg, of a user of the ski boot, which has a lower shell part and an upper shell part, wherein the lower shell part is hinged to the upper shell part and the lower shell part and the upper shell part are made of a plastic material and the lower shell part and the upper shell part each having closing elements (“for producing…closing elements” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes applicant has not positively claiming the structure of a “ski boot”), and the lower shell part (110) comprises a substantially plate-shaped sole area (130) for connecting the ski boot to a release or safety binding (“for connecting…binding”, is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function”), whereas a comparatively flexible inner shoe (602, Fig. 8) which at least sectionally comprises a padding is accommodated in the shell parts (Fig. 8 and 9), 
wherein the device has a heating element (220 and 222) that exclusively heats the lower shell part (110) in a region deviating from the sole area (130, Col. 6, lines: 12-19 and 32-34, examiner notes the “heating elements” are shown extending away from the “sole area” and heating the lower shell part) above the softening temperature of the plastic material in said region to a temperature between 50°C and 100°C (“for sectionally…100°C”, is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
wherein the heating element (220 and 222) comprises an outer adhesion-promoting layer (examiner notes surface of elements 220 and 222, and element 160 are the “outer adhesion promoting layer”) for an adhesion connection of the heating element to one of the shell parts of the ski boot in the region of one of the shell parts deviating from the sole area (“for an adhesion connection…sole area”, is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
wherein the adhesion-promoting layer (combination of 220, 222, and 160) includes a layer comprising silicone (Col. 7, lines: 38-40).
The preamble of claim 1 recites " A device for producing a shell of a ski boot that in some areas is adapted to a foot, or a leg, of a user of the ski boot, which has a lower shell part and an upper shell part, wherein the lower shell part is hinged to the upper shell part and the lower shell part and the upper shell part are made of a plastic material and the lower shell part and the upper shell part each having closing elements". The preamble is directed to a device (subcombination) for intended use of producing a ski boot, i.e., the ski boot is not an element of the device. The body of the claim is directed to a device including a heating element for adhering to parts of the shell (combination). Therefore, claim 1 rejects as a subcombination "a device".

Regarding claim 10, Johnson discloses the adhesion-promoting layer (combination of 220, 222, and 160) substantially extends completely over a contact surface of the heating element (examiner notes element 160 is shown “substantially extending completely over a contact surface of the heating element” as shown in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Keite-Telgenbuscher et al. (US Patent 9,332,593) as best understood.
Regarding claim 2, Johnson discloses the invention substantially as claimed above.
Johnson does not disclose a reglueable pressure- sensitive adhesive is an acrylate-based pressure-sensitive adhesive 
However, Keite-Telgenbuscher teaches yet another heating element, wherein Keite-Telgenbuscher teaches a heating element (combination of 4, 2, and 1, Fig. 1) comprises an outer adhesion-promoting layer (3), wherein the adhesion-promoting layer includes a layer of an adhesive comprising a reglueable pressure-sensitive adhesive is an acrylate-based pressure-sensitive adhesive (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Johnson, by using a reglueable pressure-sensitive adhesive that is an acrylate-based pressure-sensitive adhesive as taught by Keite-Telgenbuscher, in order to reduce manufacturing expenses.

	Regarding claim 4, Johnson in view of Keite-Telgenbuscher disclose the heating element comprises a heating film (2, Fig. 1 of Keite-Telgenbuscher, examiner notes applicant has not sufficiently claimed the structure of a “heating film”).  

	Regarding claim 6, Johnson in view of Keite-Telgenbuscher disclose the heating film (2, Fig. 1 of Keite-Telgenbuscher) there is accommodated a wire as a heating conductor layer (Col. 8, lines: 36-44 and Col. 9, lines: 37-41, examiner notes the contacts act as a wire to move current from one contact to the other).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Morimoto et al. (US Patent 4,500,741) as best understood.
	Regarding claim 3, Johnson discloses the invention substantially as claimed above.
	Johnson does not disclose a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature.
	However, Morimoto teaches yet another heating element, wherein Morimoto teaches a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature (Col. 2, Lines: 59-61, examiner notes the limitation “vulcanizable at room temperature” renders this claim a “product-by-process” claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an addition cross-linked two-component silicone rubber as taught by Morimoto as the material for heating element disclosed by Johnson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because addition cross-linked two-component silicone rubber was a well-known material for heating elements as taught by Morimoto, in order to use a cost effective adhesive.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lee et al. (US PG Pub. 2006/0278631) as best understood.
	Regarding claim 5, Johnson discloses the invention substantially as claimed above.
	Johnson does not disclose a silicone heater. 
	However, Lee et al. “Lee” teaches yet another heating element for footwear (Par. 0090, Lines: 4-9), wherein Lee teaches a silicone heater in which a heating conductor layer is accommodated between two silicone layers (Par. 0015, lines: 4-6, examiner notes “laminates” can be made of silicone, Par. 0022, Lines: 12-15, examiner notes the heating element is placed between the laminates, and according to Par. 0022, Lines: 3-6 examiner notes the “heating conducting layer” is the “conductive fabric”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Johnson, by incorporating two silicone layers as taught by Lee, in order to reduce the heating element from getting too hot.

	Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Keite-Telgenbuscher, further in view of Kaiserman et al. (US PG Pub. 20080083721—hereinafter, Kaiserman) as best understood.
	Regarding claim 7, Johnson in view of Keite-Telgenbuscher, disclose the invention substantially as claimed above.
	They do not disclose the heating conductor layer is accommodated between two insulating films.
	However, Kaiserman teaches yet another footwear article (Fig.1) having heating element, wherein Kaiserman teaches a heating element (40, Fig. 1-4) comprises a heating conductor layer (64), wherein the heating conductor layer is accommodated between two insulating films (48 and 56).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Johnson in view of Keite-Telgenbuscher, by using a heating film as taught by Kaiserman, in order to provide a heating element that’s cost efficient.

	Regarding claim 8, Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman disclose on a side of the heating film (see annotated Fig. 2 below of Kaiserman) which side faces away from the adhesion-promoting layer (76) there are provided a covering layer (84, Fig. 2).

    PNG
    media_image1.png
    270
    700
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated
	Regarding claim 15, Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman disclose the heating film (64, Fig. 104 of Kaiserman) has a thickness of less than 3 mm (Par. 0066, Lines: 1-5).	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Bourke et al. (US PG Pub. 2008/0197126) as best understood.
	Regarding claim 9, Johnson discloses the invention substantially as claimed above.
	Johnson does not disclose the heating element comprises a temperature sensor.
	However, Bourke et al. “Bourke” teaches yet another heated footwear, wherein Bourke teaches a shoe (20, Fig. 1) has a heating element (36) which comprises a temperature sensor (60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Johnson, by incorporating a temperature sensor as taught by Bourke, in order to control heat (Par. 0034, Lines: 20-25).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lee et al., further in view of Verstraeten et al. (US PG Pub. 20140153912—hereinafter, Verstraeten) as best understood.
	Regarding claim 16, Johnson in view of Lee disclose the invention substantially as claimed above.
	They do not disclose a heating element provided with glass fabric inlays
	However, Verstraeten teaches yet another heating element, wherein Verstraeten teaches a heating element (10, Fig. 1) provided with glass fabric inlays (Par. 0020, Lines: 10-14, examiner notes “glass yarns” I used in the wrap knitted fabric, Par. 0055, Lines: 1-7, examiner notes the textile fabric is used within the heating element).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Johnson in view of Lee, by incorporating (glass) fabric inlays as taught by Verstraetan, in order to increase temperature resistance (Par. 0020, Lines: 14-16).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Keite-Telgenbuscher, further in view of and Verstraeten et al., hereinafter, Verstraeten, as best understood. 
	Regarding claim 19, Johnson in view of Keite-Telgenbuscher disclose the invention substantially as claimed above. 
	They do not disclose the strand is made of an alloy containing copper and nickel.
	However, Verstraeten et al. “Verstraeten” teaches yet another heating element wherein Verstraeten teaches a strand is made of an alloy containing copper and nickel (Par. 0028, Lines: 1-4, Par. 0031, Lines: 1-6, and Par. 0033, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strand disclosed by Luezlbauer in view of Keite-Telgenbuscher, by incorporating copper and nickel as taught by Verstraeten, in order to enhance the electrical conductivity of the heating element.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman et al, further in view of Ferguson (US PG Pub. 2005/0082280--hereinafter Ferguson), as best understood.
	Regarding claim 20, Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman disclose the invention substantially as claimed above.
	They do not disclose the insulating films are made of polyimide
	However, Ferguson teaches yet another heating element, wherein Ferguson teaches a heating conductor layer (6, Fig. 1a-1d) comprises an insulating film (12) made of polyimide (Par. 0004, Lines: 1-4).
	It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polyimide as taught by Ferguson as the material for the conductor layers of Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polyimide was a well-known material for insulating films as taught by Ferguson, in order to use a cost effective adhesive.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman, further in view of et al. in view of Lee et al., as best understood.
	Regarding claim 21, Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman, disclose the invention substantially as claimed above.
	They do not disclose the covering layer is a textile fabric. 
	However, Lee et al. “Lee” teaches yet another heating element for footwear (Par. 0090, Lines: 4-9), wherein Lee teaches a covering layer is a textile fabric (Par. 0095, Lines: 1-3 and 7-11, examiner notes the claimed “covering layer” is the cited “second outer finishing layer”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering layer disclosed by Johnson in view of Keite-Telgenbuscher, further in view of Kaiserman, by using a textile fabric as taught by Lee, in order to enhance the feel of heating element when held by a user.

Claims 11, 12, 18, 22, 25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. (US Patent 9,066,561) in view of Leonhardt (DE 102012020216 A1) as best understood.
Regarding claim 11, Luezlbauer et al. “Luezlbauer” discloses a method for producing a shell of a ski boot (Fig. 1-4) that is adapted to a foot, or leg, of a user and the ski boot (Fig. 3) comprises a prefabricated lower shell part (2, Fig. 1) - which comprises a substantially plate-shaped sole area (combination of 5, 5’, and 5’’) for connecting the ski boot to a release or safety binding (Col. 4, lines: 61-64, examiner notes elements 5, 5’, and 5’’ are shown as “substantially plate-shaped sole” in Fig. 1-4) - and an upper shell part (3) made of a plastic material (Col. 5, lines: 1-6), wherein the lower shell part (2) is hinged to the upper shell (3, Col. 4, lines: 55-59) and the lower shell part (2) and the upper shell part (3) each having closing elements (4), whereas a comparatively flexible inner shoe (6) which at least sectionally comprises a padding (Col. 5, lines: 6-10) is accommodated in the shell parts (Col. 5, lines: 1-3, Fig. 1-4), wherein at least one of the shell parts is heated at least sectionally by a heating element (Col. 5, lines: 11-16, examiner notes the heating element is an “oven” and one of ordinary skill in the art would recognize parts of the shell are heated “at least sectionally” since heat expands to each section of the shell parts), wherein the lower shell part and upper shell are configured to accommodate the foot and/or leg of the user (“configured to…user”, is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Luezlbauer does not disclose the heating element is attached by means of an adhesion connection between the heating element and the shell part.
However, Leonhardt teaches yet another method for producing a shell of a ski boot (Par. 0001), wherein Leonhardt teaches a heating element (3, Fig. 1 and 3, Par. 0038) is attached by means of an adhesion connection between the heating element and the shell part achieved via a reglueable pressure-sensitive adhesive (Par. 0040 and Par. 0042, examiner notes adhesion connection is caused by element 17, heat, and pressure applied to heating element and footwear. In addition, one of ordinary skill would recognize those elements act as a “reglueable pressure-sensitive adhesive” since the combination of applying heat and pressure causes heating element, 3, to stay attached to outer surface of the footwear), before the shell part is exclusively heated, by means of the heating element, above the softening temperature of the plastic material to a temperature between 50°C and 100°C in said region in which the heating element is provided (Par. 0004 and Par. 0029).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element (i.e oven) disclosed by Luezlbauer, by using a heating element attached by means of an adhesion connection between the heating element and the shell part as taught by Leonhardt, in order to reduce manufacturing complexities. 

	Regarding claim 12, Luezlbauer in view of Leonhardt disclose the lower and/or upper shell part are adapted for the foot or leg of the user to be inserted into the ski boot prior to heating the shell part (Col. 5, lines: 11-16 of Luezlbauer, “adapted for…part” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).	
	Regarding claim 18, Luezlbauer in view of Leonhardt disclose the upper shell part is heated up to a temperature between 60°C and 90°C.  (Par. 0029 of Leonhardt). 
Regarding claim 22, Luezlbauer discloses a device comprising: 
a shell of a ski boot (Fig. 1-4) that in some areas is adapted to a foot, or a leg, of a user of the ski boot (Fig. 3), which has a lower shell part (2, Fig. 1) and an upper shell part (3), wherein the lower shell part (2) is hinged to the upper shell part (3), and the lower shell part and the upper shell part are made of a plastic material (Col. 5, lines: 1-6) and the lower shell part and the upper shell part each have closing elements (4), and the lower shell part includes a substantially plate-shaped sole area (combination of 5, 5’, and 5’’)  for connecting the ski boot to a release or safety binding (Col. 4, lines: 61-64, examiner notes elements 5, 5’, and 5’’ are shown as “substantially plate-shaped sole” in Fig. 1-4), 
a comparatively flexible inner shoe (6), which at least sectionally comprises a padding (Col. 5, lines: 6-10), is accommodated in the shell parts (Col. 5, lines: 1-3, Fig. 1-4), 
a heating element that is designed to exclusively heat the lower shell part and/or the upper shell part in a region, deviating from the sole area, above the softening temperature of the plastic material in said region to a temperature between 500C and 1000C (Col. 5, lines: 11-20, examiner notes the heating element is the cited “oven or the like in order to heat the thermoplastic material above the so-called softening temperature of the material”, examiner notes the shell parts are shown “deviating from the sole area” in Fig. 1).
 Luezlbauer does not disclose the heating element includes an outer adhesion-promoting layer for an adhesion connection of the heating element to one of the shell parts of the ski boot in the region of one of the shell parts deviating from the sole area.
However, Leonhardt teaches yet another device, wherein Leonhardt teaches a heating element (3, Fig. 1 and 3, Par. 0038) includes an outer adhesion-promoting layer (17) for an adhesion connection of the heating element to one of the shell parts of the ski boot in the region of one of the shell parts deviating from the sole area (Par. 0040 and Par. 0042, examiner notes adhesion connection is caused by element 17, heat, and pressure applied to heating element and footwear),  
wherein the adhesion-promoting layer includes a layer of an adhesive comprising a reglueable pressure-sensitive adhesive, such that a contact between the heating element and the one of the shell parts is established by means of the adhesion connection when the heating element is attached on the one of the shell parts (Par. 0040 and Par. 0042, one of ordinary skill would recognize those elements act as a “reglueable pressure-sensitive adhesive” since the combination of applying heat and pressure causes heating element, 3, to stay attached to outer surface of the footwear).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element (i.e oven) disclosed by Luezlbauer, by using a heating element attached by means of an adhesion connection between the heating element and the shell part as taught by Leonhardt, in order to reduce manufacturing complexities.
Regarding claim 25, Luezlbauer  in view of Leonhardt  disclose the heating element (14, Fig. 1 of Leonhardt) comprises a heating film (examiner notes the “heating film” is the layer element 13 is embedded in, as shown in Fig. 1).  
Regarding claim 27, Luezlbauer  in view of Leonhardt  disclose the heating film (14, Fig. 1 of Leonhardt) there is accommodated a wire (13) as a heating conductor layer (Par. 0038).  
Regarding claim 28, Luezlbauer  in view of Leonhardt  disclose the heating conductor layer (Par. 0038 of Leonhardt) is accommodated between two insulating films (14 and 12).  
Regarding claim 29, Luezlbauer  in view of Leonhardt  disclose on a side of the heating film which side faces away from the adhesion-promoting layer (17, Fig. 1 of Leonhardt) there are provided a covering layer (16)
Regarding claim 30, Luezlbauer  in view of Leonhardt  disclose the heating element comprises a temperature sensor (31, Par. 0048, Fig. 4 of Leonhardt).  
Regarding claim 31, Luezlbauer  in view of Leonhardt  disclose the adhesion-promoting layer (17, Fig. 1 of Leonhardt) substantially extends completely over a contact surface of the heating element (examiner notes as shown in Fig. 1).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer in view of Leonhardt, further in view of Keite-Telgenbuscher et al., hereinafter Keite-Telgenbuscher, as best understood.
Regarding claim 23, Luezlbauer in view of Leonhardt disclose the invention substantially as claimed above.
They do not disclose the reglueable pressure- sensitive adhesive is an acrylate-based pressure-sensitive adhesive 
However, Keite-Telgenbuscher teaches yet another heating element, wherein Keite-Telgenbuscher teaches a heating element (combination of 4, 2, and 1, Fig. 1) comprises an outer adhesion-promoting layer (3), wherein the adhesion-promoting layer includes a layer of an adhesive comprising a reglueable pressure-sensitive adhesive is an acrylate-based pressure-sensitive adhesive (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Luezlbauer in view of Leonhardt, by using a reglueable pressure-sensitive adhesive that is an acrylate-based pressure-sensitive adhesive as taught by Keite-Telgenbuscher, in order to reduce manufacturing expenses.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer in view of Leonhardt, further in view of Morimoto et al. (US Patent 4,500,741), hereinafter Morimoto, as best understood.
	Regarding claim 3, Luezlbauer in view of Leonhardt disclose the invention substantially as claimed above.
	They do not disclose a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature.
	However, Morimoto teaches yet another heating element, wherein Morimoto teaches a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature (Col. 2, Lines: 59-61, examiner notes the limitation “vulcanizable at room temperature” renders this claim a “product-by-process” claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an addition cross-linked two-component silicone rubber as taught by Morimoto as the material for heating element disclosed by Luezlbauer in view of Leonhardt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because addition cross-linked two-component silicone rubber was a well-known material for heating elements as taught by Morimoto, in order to use a cost effective adhesive.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer in view of Leonhardt, further in view of Lee et al. (US PG Pub. 2006/0278631), hereinafter Lee, as best understood.
	Regarding claim 26, Luezlbauer in view of Leonhardt disclose the invention substantially as claimed above.
	They do not disclose a silicone heater. 
	However, Lee et al. “Lee” teaches yet another heating element for footwear (Par. 0090, Lines: 4-9), wherein Lee teaches a silicone heater in which a heating conductor layer is accommodated between two silicone layers (Par. 0015, lines: 4-6, examiner notes “laminates” can be made of silicone, Par. 0022, Lines: 12-15, examiner notes the heating element is placed between the laminates, and according to Par. 0022, Lines: 3-6 examiner notes the “heating conducting layer” is the “conductive fabric”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Luezlbauer in view of Leonhardt, by incorporating two silicone layers as taught by Lee, in order to reduce the heating element from getting too hot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732   
   
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732